Title: To Alexander Hamilton from Thomas Parker, 20 July 1799
From: Parker, Thomas
To: Hamilton, Alexander


Winchester [Virginia] July 20, 1799. “One Quere in my last letter you did not answer (to wit) whether an officer had permission to take his Slave into service and whether any or what Compensation would be allowed him. I observe in the Regulations for Straw & fuel; servants & Batmen not soldiers, are mentioned But I have seen no law that allows them either pay Cloathing or provisions. You will oblige me by Enabling me to give an answer to my officers on the Subject.…”
